—Order, Supreme Court, New York County (Richard Lowe, III, J.), entered June 14, 2002, which denied plaintiffs motion for summary judg*159ment against defendant Citibank, N.A. in the amount of $157,000, unanimously reversed, on the law, with costs, and the motion for summary judgment granted. The Clerk is directed to enter judgment in favor of plaintiff in the amount of $157,000 plus 9% interest from May 8, 2000.
Plaintiff, the insurer/subrogee of one of defendant’s depositors, was entitled to summary judgment here pursuant to UCC 4-401 (1), which holds defendant bank strictly liable for payment of checks not “properly payable,” i.e., bearing forged signatures (Putnam Rolling Ladder Co. v Manufacturers Hanover Trust Co., 74 NY2d 340, 345 [1989]; Ernst & Co. v Chemical Bank, 209 AD2d 241, 243 [1994]). The record evidence that the signatures were forged is undisputed. Defendant, in opposition to summary judgment, relied on UCC 3-406, alleging that plaintiff’s assignor’s negligence substantially contributed to the forgery. This purported defense is unavailing since, even if true, the defendant bank utterly failed to show that there was no contributory negligence on its part and “that it exercised ‘reasonable commercial standards’ in verifying signatures on the checks presented to it for payment” (Zambia Natl. Commercial Bank Ltd. v Fidelity Intl. Bank, 855 F Supp 1377, 1387 [1994]). Failure to demonstrate its observance of “reasonable commercial standards” in such circumstances “places liability squarely with the bank” (id. at 1388).
We have considered defendant’s remaining contentions and find them unavailing. Concur — Tom, J.P., Mazzarelli, Sullivan, Williams and Gonzalez, JJ.